SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION Deutsche Alternative Asset Allocation Fund The following is in effect until August 11, 2014: The name of the Fund is DWS Alternative Asset Allocation Fund and the name oftheTrust is DWS Market Trust. DeAWM Distributors, Inc. (“DDI”) is known as DWS Investments Distributors, Inc. (“DIDI”). DeAWM Service Company (“DSC”) is known as DWS Investments Service Company (“DISC”). All references to “Deutsche Asset & Wealth Management” are replaced by “DWSInvestments”. All references to “Deutsche funds” are replaced by “DWS funds”. All Web site references that include “deutschefunds.com” are replaced by “dws‐investments.com”. All references to “Deutsche” in the fund name of each underlying fund are replaced by “DWS”. Please Retain This Supplement for Future Reference August 1, 2014 PROSTKR-414
